FILED
                            NOT FOR PUBLICATION                              JUL 30 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50256

              Plaintiff - Appellee,               D.C. No. 2:04-cr-01326-R-1

  v.
                                                  MEMORANDUM *
FRED WILBARGER,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                             Submitted July 19, 2010 **

Before: B. FLETCHER, REINHARDT, and WARDLAW,, Circuit Judges.

       Fred Wilbarger appeals from the three-month sentence imposed following

revocation of supervised release. Pursuant to Anders v. California, 386 U.S. 738

(1967), Wilbarger’s counsel has filed a brief stating there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                     09-50256